Jenkins, P. J.
Tlie facts in this case being substantially identical with those in Harris v. Houston, 51 Ga. App. 116 (179 S. E. 645); Harris v. McGuire, 51 Ga. App. 118 (179 S. E. 646), and Harris v. Robinson, 51 Ga. App. 118 (179 S. E. 647), recently decided, and those decisions being controlling, the judge of the superior court erred in overruling the defendants’ petition for certiorari and in affirming the judgment of the justice of the peace dismissing the defendants’ counter-affidavit.

Judgment reversed.


Stephens and Sutton, J., conour.